Citation Nr: 0603535	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-01 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from March 1966 to December 
1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boise, Idaho.  
By a November 2002 rating decision, the RO established 
service connection for PTSD and assigned a 30 percent 
evaluation.  The veteran appealed the initial 30 percent 
evaluation assigned for PTSD.  In September 2003, the 
veteran's claim for a TDIU was denied.  

Following transfer of the veteran's claims folder to the 
Board, the veteran's representative submitted additional 
medical evidence to the Board.  The representative 
specifically waived review of this evidence by the RO by 
memorandum dated in November 2005.  See 38 C.F.R. § 20.1304 
(2005). 

The Board notes that the veteran perfected an appeal as to 
the issue of entitlement to service connection for coronary 
artery disease.  During the pendency of the appeal, the RO, 
in a February 2004 rating decision, granted service 
connection for coronary artery disease.  Accordingly, this 
issue is no longer in appellate status and before the Board 
for consideration.   See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).

The record also shows that by a November 2002 rating 
decision, the RO granted service connection for diabetic 
neuropathy of all extremities and assigned 10 percent 
evaluations for each extremity.  A timely notice of 
disagreement was received in March 2003.  The RO issued a 
statement of the case (SOC) in June 2004 addressing, among 
other issues, the issues of increased ratings for neuropathy 
of the upper and lower extremities.  A substantive appeal (VA 
Form 9) was received from the veteran in July 2004 in which 
he specifically indicated that he was only appealing the 
issues of an increased evaluation for PTSD and entitlement to 
TDIU.  In a subsequent statement received in September 2004 
the veteran stated that in response to the June 2004 SOC, he 
was requesting reconsideration of the evaluations assigned 
for his neuropathy of the upper and lower extremities.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Thus, the Board finds that 
the issue of increased evaluations for neuropathy of the 
upper and lower extremities is not currently in appellate 
status, which is consistent with the veteran's September 2004 
statement.  Accordingly, in light of the veteran's September 
2004 statement, the issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following review of the claims folder, it is the Board's 
conclusion that additional development is necessary.

It is the veteran's contention that the initial 30 percent 
disability evaluation assigned for his PTSD does not 
accurately reflect the severity of that disability.  Since 
his last VA psychiatric examination in October 2004, the 
veteran has submitted medical evidence that suggests that his 
PTSD has increased in severity.  Specifically, letters from a 
licensed social worker in December 2004 and October 2005 
indicate that the veteran is unemployable as a result of his 
PTSD.  In a VA progress note dated in 2005 the veteran 
reported experiencing suicidal ideation.  

Additionally, the veteran claims that he is entitled to a 
TDIU as a result of his service-connected disabilities.  In 
addition to PTSD, the veteran's service-connected 
disabilities include coronary artery disease, diabetes 
mellitus, neuropathy of both upper and lower extremities, low 
back strain, a skin rash of the right thigh, diabetic 
nephropathy, and erectile dysfunction.    

The Board finds that the issues as discussed above raise 
questions as to the parameters of the veteran's disability 
and is inextricably intertwined with the issue of entitlement 
to TDIU.  Therefore, the Board may not properly review the 
veteran's claim for entitlement to TDIU until the RO develops 
and adjudicates the veteran's claim of entitlement to an 
increased disability evaluation for PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Moreover, an opinion as to the severity of the 
service-connected conditions and their affect on the 
veteran's employability will be requested in order to better 
address this issue.

Additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.  VA's duty to assist includes 
obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2005).  Additionally, assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must schedule the veteran for 
a VA psychiatric examination to determine 
the severity of his PTSD.  The claims 
should be made available to and reviewed 
by the examiner prior in conjunction with 
the examination.  The examiner should 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All testing deemed 
necessary should be performed. All 
findings should be reported in detail.

The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the veteran's service-connected PTSD, 
bearing in mind his education and 
employment history.

2.  Following completion of the 
examination noted above, the veteran 
should be afforded a VA general medical 
examination to determine whether his 
service-connected disabilities prevent 
him from working.  It is imperative that 
the examiner review the pertinent medical 
evidence in the claims file and a copy of 
this REMAND.  All indicated diagnostic 
studies should be performed.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's service-connected 
diabetes mellitus, coronary artery 
disease, neuropathy of both upper and 
lower extremities, low back strain, and 
skin rash on the right thigh preclude his 
ability to maintain substantially gainful 
employment, without regard to his age or 
any nonservice-connected disorders.

3.  Thereafter, following any additional 
development that may be indicated, the 
AMC should readjudicate the veteran's 
claims for an increased initial 
evaluation for PTSD and entitlement to a 
TDIU.  The RO should consider the 
applicability of staged ratings for the 
PTSD claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



 
 
 
 

